Citation Nr: 0939138	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lumbar disc disease as 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for lumbar disc disease.

This claim was previously before the Board in July 2008 and 
in February 2009, at which time the claim was remanded for 
additional development, to include obtaining a VA 
examination.  

In the September 2009 Informal Hearing Presentation the 
Veteran's representative noted that a March 2009 medical 
opinion had been associated with the claims file and a 
Supplemental Statement of the Case had not been issued to the 
Veteran.  The representative requested a remand for 
readjudication.  However, as discussed below, the Board finds 
that the full benefit sought on appeal may be granted without 
such referral.  No additional development in this regard is 
needed.  38 C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

The Veteran's lumbar disc disease has increased in severity 
due to his service-connected right knee disability by at 
least 25 percent.


CONCLUSION OF LAW

The Veteran's lumbar disc disease is aggravated by his 
service-connected right knee disability.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2009).

Where a Veteran had active and continuous military service 
for 90 days or more during a period of war, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(b) (2009).  
Moreover, the Court of Appeals for Veterans Claims (Court) 
has also held that when aggravation of a Veteran's non 
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected to the extent of the aggravation.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to the Court's decision in Allen.  Under 
the new proviso, in reaching a determination as to 
aggravation of a non service-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the non 
service-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the non service-connected disease or injury.  
Findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular non service-connected disorder.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Although the new regulatory amendment poses a new restriction 
on claimants, because the Veteran filed his secondary claim 
in October 2005, before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 
II.  Analysis 

The Veteran asserts that his lumbar disc disease is 
aggravated by his service-connected right knee disability.  
The Veteran is currently service-connected for a right knee 
disability, effective August 11, 2004.  A review of the 
record shows that service connection for a back disability is 
warranted.  

A review of the Veteran's service treatment records shows no 
injuries or complaints of back pain while the Veteran was in 
service.  The Veteran's enlistment examination in July 1959, 
reports no complaints or problems with the Veteran's back.  
The Veteran's separation examination dated in July 1962 also 
shows no complaints or findings regarding the Veteran's back.  
In addition, the presumptive regulations are not for 
application in this case, as the Veteran did not present with 
back problems within a year of his separation from service.  
The first complaints of back pain are in 1992, when the 
Veteran injured his back on the job. 

The Veteran received a VA examination in October 2008.  The 
VA examiner did not address whether the Veteran's lumbar disc 
disease was secondary to his service-connected right knee 
disability, but stated that the Veteran's lumbar disc disease 
was not directly related to service.  The case was remanded 
in February 2009 and the Veteran was afforded a VA opinion in 
March 2009.  

The VA examiner stated that he had reviewed the Veteran's 
entire case file.  He noted that the Veteran incurred a 
lumbar injury in 1992, while he was at work.  No notations 
regarding the Veteran's spine were noted in service.  The 
examiner went on to state that while there is no evidence of 
direct service connection, secondary service connection is 
merited.  He noted a four-year history of right knee 
degenerative joint disease that is service-connected.  The 
examiner noted that for many years the Veteran was a service 
truck delivery driver, which requires repetitive lifting and 
bending.  The examiner stated that this kind of bending would 
be aggravated by the Veteran's right knee disability and 
would alter the Veteran's ability to squat and lift.  The 
examiner concluded that the right knee disability would have 
aggravated the lumbar spine disability beyond its normal 
progression.  He opined that it is within reason to expect 
that this would have added approximately 25 to 30 percent 
above and beyond the normal rate of progression.  

A review of the record shows that the Veteran's lumbar disc 
disease did not pre-date service or manifest in service.  
However, there is evidence that the Veteran's service-
connected right knee disability aggravates his lumbar disc 
disease and increases his symptoms by at least 25 percent.  
As discussed above, 38 C.F.R. § 3.310 authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non 
service-connected disability by a service-connected 
disability.  As the VA examiner reported that there has been 
a measurable permanent increase of his non service-connected 
back disability, service connection for lumbar disc disease 
due to aggravation is granted.

III.  Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  In light 
of the determinations reached in this case, no prejudice will 
result to the Veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).


ORDER

Entitlement to service connection for lumbar disc disease, as 
secondary to the service-connected right knee disability, is 
granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


